DETAILED ACTION
This office action is in response to the RCE filed on 01/11/2021.
Claims 2, 4, 12, 14, and 21-50 are cancelled.
Claims 1, 3-11, 13-20, and 51-52 are presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding Claims 11, 13, 15-20, and 54, the term “control circuitry” refers to the hardware element of processing circuitry 506 in para.0046 of applicant’s specification, and therefore is not construed to be software per se.

Response to Arguments
Applicant's arguments filed 01/11/2021 regarding the 35 USC 103 rejections of claims 1 and 11 in Remarks pg. 10-11 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Specifically, Lavji describes if user account "indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities." Lavji, para [0088], emphasis added. 
However, merely deprioritizing potential animated messages, is not the same as identifying two relevant push content items (each one having a type of a meme, a GIF image, an audio player, an AR animation, a video, and a static graphic) and selecting for insertion of the push content items with the type that is different from the type that the user is disinterred in.”
In response to [a] examiner disagrees with this assessment of the references.
Firstly it can be seen in Kurian, that multiple content can be found that is related to the current content. para.0089 “When the next time user inputs text, by any means, in an editor of an application or a browser or a search bar, a type of search advertisement or search string is predicted based on the identified contextual information and serves a relevant search advertisement or search string to user at the time. If more than one type of search advertisement/search string is associated with the identified contextual information, the system of the present invention uses device-server ranking system to identify the search advertisement or search string having a highest score and serves at the right time on the computing device.” thereby showing in the primary reference that there can first be a selection of multiple content that can be used, and then reduced based on other factors.
It can be seen in multiple sections of Lavji, that relevant content is found, then prioritized and selected out based on various criteria
para.0088 “For example, if a user account indicates a like for red cars, content featuring red cars can be prioritized. Alternatively, if a user account indicates a dislike for hard rock, content regarding hard rock would be excluded. As a further example, if a post includes “Let's plan a lunch date”, a message regarding a restaurant can be provided. As an additional example, a user account may indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities.” here it can be seen that there is an act of prioritizing certain messages with types of content, and deprioritizing others.  In order to prioritize or deprioritize content, there must be other content in contention.  For example, here content with red cars is prioritized over content with other types of content, but if one were to be animated, then it would be deprioritized due to user preference.
para.0089 “For example, a user account A may join a campaign for the band Alty. Messages provided can be prioritized on the basis of user profile information of user account A such that they include content that relates to cats and dogs, such as the band Alty's pictures with cats or dogs. However, when user account B is accessing messages provided through user account A's activity such as comments posted by user account A, the messages can be further prioritized to not show messages involving cats if user account B's user profile information indicates that user account B dislikes cats. Accordingly, different users may view different messages (and numbers of messages) while accessing the same post with which a message is associated.” here it can be seen that the context of the band alty includes content related to cats and content related to dogs, and these can be displayed for user A, however for User B, at least the cats would be deprioritized, thereby showing two types of content. 
para.0090 “It should be noted that although the examples so far used categories of like and dislike, more graduated categories can be included to indicate like and dislike. For example, categories must include, love, like, dislike, hate, no-way can be used which would indicate degrees of prioritization of message content or campaigns. For example, messages including content which was categorized as no-way would never be provided for that account, and any content provided would have to include anything specified in the must category. On the other hand content categorized as love would be prioritized over like.” this section shows various levels of interest/disinterest can be applied to each factor of a message, and prioritizing loved content over liked content.
Therefore examiner maintains rejection in view of same combination of references explained in further detail below in view of amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 11, 13, 15, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (hereinafter Kurian, US 2018/0040020 A1) in view of Battaglini et al. (hereinafter Battaglini, US 2018/0005279 A1) in view of Lavji (US 2015/0100646 A1).

Regarding Claim 1, Kurian discloses A method of determining a type of push content to output to a user device (Kurian: para.0050), the method comprising: 
inserting a contextually related push content item into an output of an application on a device, wherein the contextually related push content item is of a first type of push content (Kurian: para.0114 “Referring now to FIG. 13, the advertisement, from CoffeeCup 1310, is served to user in the region 1306 by Hayoo, which is represented as 1312 in the FIG. 13 before user is completing the sentence in the search editor 1302 using a keyboard 1308 of the user computing device 1350.”), and 
wherein the first type is one of: a meme, a GIF image, an audio player, an AR animation, a video, and a static graphic (Kurian: para.0075 “However it is not limited to serve type of search advertisements and type of search strings using recommendation engine of the present invention, the recommendation engine can also serve content, services, a Uniform Resource Locator (URL), a computing device application or software. The content can be a text content, audio content, video content, etc.”); 
identifying a context of a current output of an application on a device (Kurian: para.0089 “The factors of the contextual information--C includes but not limited to recent text input across one or more applications, current text input across one or more applications, text identified across one or more applications, location of the user, recently viewed/selected advertisements or search strings and computing device hardware application.”); 
extracting user profile information from a user profile of the user (Kurian: para.0089 “The three types are shown in the FIG. 06A as 610A, 620A and 630A. The contextual information A 620A is determined based on user intents. The factors of the user intent includes but not limited to user intent, recent user intents, historic sequence of user intents, accomplished user intents, unaccomplished user intent.” these types of information together form the user profile, alternatively, a user’s profile is disclosed in para.0054 and in para.0084 “The recommendation engine of the present invention predicts the type of search advertisements or search strings based on the user's intent and user's profile…These intents are predicted in an order based on the user's previous text input, user's previous conversation, user's profile and other contextual information”); 
accessing a database comprising a plurality of types of push content items (Kurian: para.0090 “In an embodiment, the server 710 is configured to receive information such as uniform resource identifiers (URIs), application programming interface (APIs) associated with queries, keywords, phrases, hyper-context, search context, promotional messages, images, icons and the like associated with respective services and products from the advertisement server 730”)
wherein the plurality of types of push content items comprises at least two types of push content comprising the meme, the GIF image, the audio player, the AR animation, the video, and the static graphic (Kurian: para.0075 “However it is not limited to serve type of search advertisements and type of search strings using recommendation engine of the present invention, the recommendation engine can also serve content, services, a Uniform Resource Locator (URL), a computing device application or software. The content can be a text content, audio content, video content, etc.”); 
(a) identify a first push content item of the first type relevant to the context of the current output and to the user profile information (Kurian: para.0084 “The recommendation engine of the present invention predicts the type of search advertisements or search strings based on the user's intent and user's profile. The predicted intents are shown as 405, which can be Travel, Stay, Visit places and Shopping. These intents are predicted in an order based on the user's previous text input, user's previous conversation, user's profile and other contextual information identified across one or more computing device applications.”  the search advertisements are determined based on user profile, and intent, and intents are based on various contextual information and previous inputs, this also includes current context of users action on the application, as examples shown in para.0053, para.0085, and para.0104.); and 
(b) identify a second push content item relevant to the context of the current output and to the user profile information (Kurian: para.0089 “When the next time user inputs text, by any means, in an editor of an application or a browser or a search bar, a type of search advertisement or search string is predicted based on the identified contextual information and serves a relevant search advertisement or search string to user at the time. If more than one type of search advertisement/search string is associated with the identified contextual information, the system of the present invention uses device-server ranking system to identify the search advertisement or search string having a highest score and serves at the right time on the computing device.” more than one push content item that is relevant to the current input can be identified, and as explained above in view of para.0084, user profile information is also used for this determination.), 
inserting the second push content item into the current output of the application (Kurian: para.0114 “Referring now to FIG. 13, the advertisement, from CoffeeCup 1310, is served to user in the region 1306 by Hayoo, which is represented as 1312 in the FIG. 13 before user is completing the sentence in the search editor 1302 using a keyboard 1308 of the user computing device 1350.” in this case, such as in para.0089 “If more than one type of search advertisement/search string is associated with the identified contextual information, the system of the present invention uses device-server ranking system to identify the search advertisement or search string having a highest score and serves at the right time on the computing device”, the higher ranked/scored content is pushed to the current output. ).
However Kurian does not explicitly disclose monitoring a response of the user to the contextually related push content item of the first type to determine that the response of the user to the contextually 
Battaglini discloses monitoring a response of the user to the contextually related push content item of the first type (Battaglini: para.0028 “It is noted that Step 103 creates the suppression record comprising a negative suppression record including information on which topic types of advertisements to avoid distributing and a positive suggestion record including information of a topic type for positively-associative advertising content countering the negative topic type.” para.0034 “However, if advertisements related to an Iceland national team losing a competition were not suppressed and there is negative connotation with this advertisement on social media following a news broadcast for the volcano eruption, Step 105 updates the suppression record to suppress advertisements related to Iceland national teams.”) to determine that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type of push content (Battaglini: para.0034 “However, if advertisements related to an Iceland national team losing a competition were not suppressed and there is negative connotation with this advertisement on social media following a news broadcast for the volcano eruption, Step 105 updates the suppression record to suppress advertisements related to Iceland national teams.”, therefore a negative response to the first type.); 
wherein the second content item is of a second content type of push content different from the first type of push content (Battaglini: para.0028 “It is noted that Step 103 creates the suppression record comprising a negative suppression record including information on which topic types of advertisements to avoid distributing and a positive suggestion record including information of a topic type for positively-associative advertising content countering the negative topic type. “ it can be seen that as one type can be suppressed, another positive topic can be suggested.  Thereby showing that the second content item is of a different type.);
in response to determining that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type (Battaglini: para.0034 “ For example, if social media includes posts that an advertisement distributed after a topic type was “insensitive”, “inconsideration”, had a negative connotation, etc., Step 105 updates the pre-defined ruleset to increase an emotional index value of the content or to associate different advertisement topics to be related to the topic type.”  upon determining negative connotation to the content) 
selecting the second push content item relevant to the context of the current output and to the user profile information and the second content type is different from the first type of push content (Battaglini: para.0018 “Moreover, the method (system) can benefit from “learning” from past preferences (feedback) of the user. As shown in at least FIG. 2, one or more computers of a computer system 12 can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” learns from past user feedback information, considered to be profile information, para.0028 “It is noted that Step 103 creates the suppression record comprising a negative suppression record including information on which topic types of advertisements to avoid distributing and a positive suggestion record including information of a topic type for positively-associative advertising content countering the negative topic type.“ it can be seen that the content that is selected is of a different type than the first type, such as a negatively received content type.) and 
wherein the selecting comprises excluding the first push content item of the first type relevant to the context of the current output and to the user profile information (Battaglini: para.0007 “characterize a first content based on a topic type and an emotional index value, determine if the emotional index value is greater than a threshold emotional index value, and create a suppression record to suppress a type of advertisement related to the topic type of the first content from being advertised following the first content when the determining determines that the emotional index value is greater than the threshold emotion index value.” para.0028 “It is noted that Step 103 creates the suppression record comprising a negative suppression record including information on which topic types of advertisements to avoid distributing and a positive suggestion record including information of a topic type for positively-associative advertising content countering the negative topic type. “  Different types of content can be selected than the first type, and first content type can be suppressed, thereby excluded.  It can further be seen in para.0028, that the second content type to be selected is related to the content that was just displayed, thereby meeting context of the current output “For example, an advertisement for the Red Cross or charitable donations can be encouraged based on the characterized topic type (e.g., a disaster, world tragedy, etc.). That is, an advertisement for charitable donations for victims of the volcano eruption will be received better by the users right after watching a news segment on the volcano eruption and the positive suggestion record suggests this distribution”, and the emotional threshold can be based on pas user information in para.0033 “That is, the suggestion record can better customize advertisements to the user based on the user information and a predicted emotional state of the user after or while watching the previous content”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian with Battaglini in order to incorporate monitoring a response of the user to the contextually related push content item of the first type to determine that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type of push content; wherein the second content item is of a second content type of push content different from the first type of push content; in response to determining that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type selecting the second push content item relevant to the context of the current output and to the user profile information and the second content type is different from the first type of push content, wherein the selecting comprises excluding the first push content item of the first type relevant to the context of the current output and to the user profile information.

However Battaglini does not explicitly disclose the functions above wherein the plurality of types of push content items comprises at least two types of push content comprising the meme, the GIF image, the audio player, the AR animation, the video, and the static graphic.
Lavji discloses wherein the plurality of types of push content items comprises at least two types of push content comprising the meme, the GIF image, the audio player, the AR animation, the video, and the static graphic (Lavji: para.0061 “ Messages can take the form of text, graphics, icons, images, audio, video and/or a combination of these message modalities and others that will now occur to a person of skill in the art.” ).
 in response to determining that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type (Lavji: para.0088 “As an additional example, a user account may indicate a dislike of animated messages” it can be determined that user dislikes animated message modalities) 
selecting the second push content item relevant to the context of the current output and to the user profile information and the second content type is different from the first type of push content , (Lavji: para.0088 “For example, one message may be provided to user accounts indicating location Toronto in their profile information, and another message to those indicating New York. Different messages can also be indicated for provision to different network services. For example, text messages can be indicated for blog sites, and multi-media messages for video streaming sites. In other variations, the content of the message can be tailored on the basis of user profile information or user account presence or activity. For example, if a user account indicates a like for red cars, content featuring red cars can be prioritized. Alternatively, if a user account indicates a dislike for hard rock, content regarding hard rock would be excluded. As a further example, if a post includes "Let's plan a lunch date", a message regarding a restaurant can be provided. As an additional example, a user account may indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities. “ based on context of the user, location, activity etc, and based on user profile information, which includes the dislike for animated content, messages can be prioritized and appropriate messages can be provisioned, i.e. not animated.  In other words, Lavji tailors in content in the message as well as content type, based on user profile, context, and preference. );
wherein the selecting comprises excluding the first push content item of the first type relevant to the context of the current output and to the user profile information (Lavji: para.0088 “In other variations, the content of the message can be tailored on the basis of user profile information or user account presence or activity …For example, if a user account indicates a like for red cars, content featuring red cars can be prioritized. Alternatively, if a user account indicates a dislike for hard rock, content regarding hard rock would be excluded. As a further example, if a post includes "Let's plan a lunch date", a message regarding a restaurant can be provided. As an additional example, a user account may indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities.” it can be seen that various types of content, such as animated, can be deprioritized, and thereby causing the push content item to be selected to exclude animated messages, but are still relevant, such as choosing red car content, but reducing hard rock content.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani with Lavji in order to incorporate wherein the plurality of types of push content items comprises at least two types of push content comprising the meme, the GIF image, the audio player, the AR animation, the video, and the static graphic; in response to determining that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type selecting the second push content item relevant to the context of the current output and to the user profile information and the second content type is different from the first type of push content wherein the selecting comprises excluding the first push content item of the first type relevant to the 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of pushing relevant content as well as preferred content to users, which has the expected benefit of users enjoying the content presented (Lavji: para.0058 and para.0088).

Regarding Claim 3, Kurian-Battagliani-Lavji discloses claim 1 as set forth above.
However Kurian does not explicitly disclose monitoring a response of the user to one or more of the plurality of types of push content, wherein the user profile information is user preference information determined based on the response of the user to at least one of the inserted contextually related push content items and the one or more types of push content.
Battaglini discloses monitoring a response of the user to one or more of the plurality of types of push content, wherein the user profile information is user preference information determined based on the response of the user to at least one of the inserted contextually related push content items and the one or more types of push content (Battaglini: para.0028 “It is noted that Step 103 creates the suppression record comprising a negative suppression record including information on which topic types of advertisements to avoid distributing and a positive suggestion record including information of a topic type for positively-associative advertising content countering the negative topic type.” para.0034 “However, if advertisements related to an Iceland national team losing a competition were not suppressed and there is negative connotation with this advertisement on social media following a news broadcast for the volcano eruption, Step 105 updates the suppression record to suppress advertisements related to Iceland national teams.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji in order to incorporate monitoring a response of the user to one or more of the plurality of types of push content, wherein the user profile information is user preference 
One of ordinary skill in the art would have been motivated to combine to prevent advertisements with a negative emotional index score above a threshold from being distributed to users following the content to thereby reduce a waste in costs by advertisers and to provide the user with a better viewing experience (Battaglini: para.0005).

Regarding Claim 5, Kurian-Battagliani-Lavji discloses claim 1 as set forth above.
Kurian further discloses wherein identifying the context of the application comprises identifying the type of the application (Kurian: para.0089 “The factors of the computing device applications or softwares includes but not limited to number of applications on the device, historic sequence of using the applications, recently used applications, user behaviour with the applications, time of using the applications. The contextual information--C 630A is determined based on Text input and computing device hardware information. The factors of the contextual information--C includes but not limited to recent text input across one or more applications, current text input across one or more applications, text identified across one or more applications, location of the user, recently viewed/selected advertisements or search strings and computing device hardware application.”).

Regarding Claim 53, Kurian-Battagliani-Lavji discloses claim 1 as set forth above.
Kurian further discloses ranking the first push content item of the first type and the second push content item of the second type, wherein the ranking comprising ranking the first push content item of the first type lower than the second push content item of the second time  (Kurian: para.0073 “Once the search advertisements are prioritized at server end, they are ranked and displayed at notification region to user by considering several factors at user's computing device end like user preference, time, location, recent input contextual information, recent search advertisements viewed, recent language of conversion, recent conversation type, recent language type used for conversation, mood type, sentiment etc. The search advertisements are displayed to user based on global ranking or local region ranking. In addition, the recommendation engine may consider user's long term interest or short term interest based on user's historic contextual information and preferences.” para.0086 “These types of advertisements can be prioritized based on user's historic contextual information.” it can be seen that advertisements are ranked/prioritized.  This process would obviously rank a particular content over or below that of another content. para.0075 “The content can be a text content, audio content, video content, etc”)
wherein selecting comprising selecting the second push content item of the second type to insert into the current output of the application (Kurian: para.0089 “the system of the present invention uses device-server ranking system to identify the search advertisement or search string having a highest score and serves at the right time on the computing device.” it can be seen that the highest ranked content based on the score can be presented.).
While Battaglini discloses suppressing types of content, such as in step 103 of Fig. 1 and selecting content that has not been suppressed, Kurian-Battaglini does not explicitly disclose wherein the ranking comprising ranking the first push content item of the first type lower than the second push content item of the second time in response to determining that response of the user to the contextually related push content item of the first type indicates disinterest for the first type; and selecting one of the first push content item of the first type or the second push content item of the second type based on the ranking.
Lavji discloses wherein the ranking comprising ranking the first push content item of the first type lower than the second push content item of the second time in response to determining that response of the user to the contextually related push content item of the first type indicates disinterest for the first type (Lavji: para.0088 “As an additional example, a user account may indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities.” in response to an indication that the user dislikes animated message type, the content can be deprioritized, thereby ranked lower. It should be noted that there is both can act of prioritizing and deprioritizing content in para.0088, and para.0089 “However, when user account B is accessing messages provided through user account A's activity such as comments posted by user account A, the messages can be further prioritized to not show messages involving cats if user account B's user profile information indicates that user account B dislikes cats.” para.0090 “On the other hand content categorized as love would be prioritized over like” thereby showing a clearer picture of a ranked set of content based on type, of one type of content over another. ); and 
selecting one of the first push content item of the first type or the second push content item of the second type based on the ranking, wherein selecting comprising selecting the second push content item of the second type to insert into the current output of the application and excluding the first push content item of the first type (Lavji: para.0088 “In other variations, the content of the message can be tailored on the basis of user profile information or user account presence or activity. For example, if a user account indicates a like for red cars, content featuring red cars can be prioritized. Alternatively, if a user account indicates a dislike for hard rock, content regarding hard rock would be excluded. As a further example, if a post includes “Let's plan a lunch date”, a message regarding a restaurant can be provided. As an additional example, a user account may indicate a dislike of animated messages, thus deprioritizing provision of messages with such modalities.” a particular type of content can be selected over another, in this case, non-animated content type is selected over animated content type, thereby excluding animated content type.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani with Lavji in order to incorporate wherein the ranking comprising ranking the first push content item of the first type lower than the second push content item of the second time in response to determining that response of the user to the contextually related push content item of the first type indicates disinterest for the first type; and selecting one of the first push content item of the first type or the second push content item of the second type based on the ranking.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of pushing relevant content as well as preferred content to users, which has the expected benefit of users enjoying the content presented (Lavji: para.0058 and para.0088).

.

Claim 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (hereinafter Kurian, US 2018/0040020 A1) in view of Battaglini et al. (hereinafter Battaglini, US 2018/0005279 A1) in view of Lavji (US 2015/0100646 A1) in view of Franklin et al (hereinafter Franklin, US 2016/0196052 A1).
.
Regarding Claim 6, Kurian-Battagliani-Lavji discloses claim 5 as set forth above.
Kurian further discloses determining that the type of application is a communications application (Kurian: para.0122 “FIG. 19 illustrates a view 1900, when a first user is using a messenger application/software on computing device 1950, a social networking messenger for example, to chat with a second user. A recommendation engine blob feature 1990 is integrated on first user's computing device 1950 so that when the first user is having a conversation it initially in inactive mode. Once it identifies the received message and its content, hyper-context, user's intent and advertisements which are considered by user as favorites, the blob 1990 turns into active and notifies the user by a change in colour, as shown in FIG. 20.”).  2Application No.: 16/541,975Docket No.: 003597-2294-102 Preliminary Amendment dated October 28, 2019
However Kurian-Battagliani-Lavji does not explicitly disclose identifying another user with whom the user is communicating on the communications application; and identifying a type of relationship between the user and the other user.
Franklin discloses identifying another user with whom the user is communicating on the communications application; and identifying a type of relationship between the user and the other user (Franklin: para.0118 “In one non-limiting example, the user communication context information 224-1 may identify that the user is currently or was recently discussing about art galleries with another user in the social networking system 101 who is identified as their spouse.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji with Franklin in order to incorporate identifying another user with whom the user is communicating on the communications application; and identifying a type of relationship between the user and the other user.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of displaying context sensitive information based on relationships, which has the expected benefit of improving user experience in messaging (Franklin: para.0001 and para.0003).

Regarding Claim 7, Kurian-Battagliani-Lavji -Franklin discloses claim 6 as set forth above.
However Kurian does not explicitly disclose determining that the type of relationship between the user and the other user is familiar; and based on determining that the type of relationship is familiar, selecting at least one of the meme, GIF, or AR animation as the type of push content.
Franklin discloses determining that the type of relationship between the user and the other user is familiar (Franklin: para.0090 “In one non-limiting example, the overlay management component 190-1 may modify the overlay text information of an overlay UI element representative of word or conversation bubble with associated text stating "I Love You!", when the overlay management component 190-1 determines that the user is messaging their spouse based at partially on user context information (e.g., user communications context information 224-1).”); and 
based on determining that the type of relationship is familiar, selecting at least one of the meme, GIF, or AR animation as the type of push content (Franklin: para.0095 “The overlay management component 190-1 may enable a user to create their own overlay UI element by adding an existing image and/or animated image (e.g., animated gif, etc.) stored in the local image datastore (not shown) of the mobile device 102-1 as a user overlay UI element having an associated overlay element information. Additionally or alternatively, the overlay management component 190-1 may also be configured to enable a user create their own user overlay UI element by utilizing one or more UI views (not shown) configured to enable drawing, coloring, and/or sketching of one or more overlay UI elements utilizing one or more finger gestures on a display screen (e.g., display screen 310 illustrated in FIGS. 3, 4, 5A-5D, etc.) the touch sensitive display component 182.” and para.0097 “To ensure that newly created overlay UI elements may be appropriately presented in the future for user contexts identified in user context information (e.g., user context information 224), in some embodiments, the overlay management component 190-1 may be further configured to visually present one or more UI views (not shown) configured to request and receive at least a portion of the overlay element information (e.g., overlay name information, overlay context information, etc.) associated with the new user overlay UI element utilizing” based on the detected familiar relationship, such as spouse, the system can recommend an overlay content based on the relationship.  The user can defined his or her own gif, and assign a particular context.  Therefore it is possible to create a Gif content that is recommended for certain detected relationships.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji with Franklin in order to incorporate determining that the type of relationship between the user and the other user is familiar; and based on determining that the type of relationship is familiar, selecting at least one of the meme, GIF, or AR animation as the type of push content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of displaying context sensitive information based on relationships, which has the expected benefit of improving user experience in messaging (Franklin: para.0001 and para.0003).

Regarding Claim 8, Kurian-Battagliani-Lavji -Franklin discloses claim 6 as set forth above.
However Kurian-Battagliani-Lavji does not explicitly disclose determining that the type of relationship between the user and the other user is formal; and based on determining that the type of 
Franklin discloses determining that the type of relationship between the user and the other user is formal (Franklin: para.0118 “In another non-limiting example, the user communication context information 224-1 may identify that the user is currently or was recently discussing about artist "Beyonce".RTM., when the user recently posted on his profile a particular artist utilizing for example a @mention (e.g., "@Beyonce".RTM., etc.) or in a social message to one or more users in the social networking system 101 identified as their friend.” friend is less familiar than spouse, therefore considered to be formal); and 
based on determining that the type of relationship is formal, selecting at least one of the static graphic or audio player as the type of push content (Franklin: para.0095 “The overlay management component 190-1 may enable a user to create their own overlay UI element by adding an existing image and/or animated image (e.g., animated gif, etc.) stored in the local image datastore (not shown) of the mobile device 102-1 as a user overlay UI element having an associated overlay element information. Additionally or alternatively, the overlay management component 190-1 may also be configured to enable a user create their own user overlay UI element by utilizing one or more UI views (not shown) configured to enable drawing, coloring, and/or sketching of one or more overlay UI elements utilizing one or more finger gestures on a display screen (e.g., display screen 310 illustrated in FIGS. 3, 4, 5A-5D, etc.) the touch sensitive display component 182.” and para.0097 “To ensure that newly created overlay UI elements may be appropriately presented in the future for user contexts identified in user context information (e.g., user context information 224), in some embodiments, the overlay management component 190-1 may be further configured to visually present one or more UI views (not shown) configured to request and receive at least a portion of the overlay element information (e.g., overlay name information, overlay context information, etc.) associated with the new user overlay UI element utilizing” based on the detected familiar relationship, such as spouse, the system can recommend an overlay content based on the relationship.  The user can defined his or her own static graphic, and assign a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji with Franklin in order to incorporate determining that the type of relationship between the user and the other user is formal; and based on determining that the type of relationship is formal, selecting at least one of the static graphic or audio player as the type of push content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of displaying context sensitive information based on relationships, which has the expected benefit of improving user experience in messaging (Franklin: para.0001 and para.0003).

Regarding Claim 16-18, they do not teach nor further define over the limitations of claims 6-8 and 4, therefore the rejection for claims 6-8 apply equally as well to claims 16-18.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (hereinafter Kurian, US 2018/0040020 A1) in view of Battaglini et al. (hereinafter Battaglini, US 2018/0005279 A1) in view of Lavji (US 2015/0100646 A1) in view of Brenner et al. (hereinafter Brenner, US 2015/0262229 A1) further in view of Franklin et al (hereinafter Franklin, US 2016/0196052 A1).
Regarding Claim 9, Kurian-Battagliani-Lavji discloses claim 5 as set forth above.
Kurian further discloses further comprising: determining that the type of application is an internet browser (Kurian: para.0081 “and later when the first user is entering text related to travel, shop, weekend or plan in search editor or any other editor of a browser” para.0088 “Search advertisements are the advertisements which are served to user when user is using an editor belonging to a search engine or a browser and like.”); 
“when the first user is inputting text related to context like travel, movie, Eiffel Tower and the like in search editor or any other editor, of a browser”).
However Kurian-Battagliani-Lavji does not explicitly disclose determining a tone of the current output of the internet browser based on the keywords; and determining whether the tone of the current output is lighthearted or serious, wherein upon a condition in which the tone of the current output is lighthearted, selecting the type of push content of the plurality of types of push content comprises selecting at least one of the meme, GIF, or AR animation as the type of push content, and wherein upon a condition in which the tone of the current output is serious, selecting the type of push content of the plurality of types of push content comprises selecting at least one of the static graphic or the audio player as the type of push content.
Brenner discloses determining a tone of the current output of the internet browser based on the keywords; and determining whether the tone of the current output is lighthearted or serious (Brenner: para.0068 “In this example, the mood may be determined to be humorous based on both the tag and the first user metadata indicating a humorous/comedic mood, while the other moods (action and drama) each only apply to one type of data. In another example embodiment, the mood may be maintained as a weighted vector value, such as a vector of 0.5 humor, 0.25 action, and 0.25 drama. An arbitrary number of possible moods and vector lengths may be used.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji with Brenner in order to incorporate determining that the type of relationship between the user and the other user is formal; and based on determining that the type of relationship is formal, selecting at least one of a static graphic or audio player as the type of push content.
One of ordinary skill in the art would have been motivated to combine in order to match the mood of the advertisements with the mood of the content, which has the expected benefit of improved effectiveness of the advertisement (Brenner: para.0070).

Franklin discloses based on context selecting the type of push content of the plurality of types of push content comprises selecting at least one of the meme, GIF, or AR animation as the type of push content (Franklin: para.0095 “The overlay management component 190-1 may enable a user to create their own overlay UI element by adding an existing image and/or animated image (e.g., animated gif, etc.) stored in the local image datastore (not shown) of the mobile device 102-1 as a user overlay UI element having an associated overlay element information. Additionally or alternatively, the overlay management component 190-1 may also be configured to enable a user create their own user overlay UI element by utilizing one or more UI views (not shown) configured to enable drawing, coloring, and/or sketching of one or more overlay UI elements utilizing one or more finger gestures on a display screen (e.g., display screen 310 illustrated in FIGS. 3, 4, 5A-5D, etc.) the touch sensitive display component 182.” and para.0097 “To ensure that newly created overlay UI elements may be appropriately presented in the future for user contexts identified in user context information (e.g., user context information 224), in some embodiments, the overlay management component 190-1 may be further configured to visually present one or more UI views (not shown) configured to request and receive at least a portion of the overlay element information (e.g., overlay name information, overlay context information, etc.) associated with the new user overlay UI element utilizing”) and 
based on context selecting the type of push content of the plurality of types of push content comprises selecting at least one of the static graphic or the audio player as the type of push content (Franklin: para.0095 “The overlay management component 190-1 may enable a user to create their own overlay UI element by adding an existing image and/or animated image (e.g., animated gif, etc.) stored in the local image datastore (not shown) of the mobile device 102-1 as a user overlay UI element having an associated overlay element information. Additionally or alternatively, the overlay management component 190-1 may also be configured to enable a user create their own user overlay UI element by utilizing one or more UI views (not shown) configured to enable drawing, coloring, and/or sketching of one or more overlay UI elements utilizing one or more finger gestures on a display screen (e.g., display screen 310 illustrated in FIGS. 3, 4, 5A-5D, etc.) the touch sensitive display component 182.” and para.0097 “To ensure that newly created overlay UI elements may be appropriately presented in the future for user contexts identified in user context information (e.g., user context information 224), in some embodiments, the overlay management component 190-1 may be further configured to visually present one or more UI views (not shown) configured to request and receive at least a portion of the overlay element information (e.g., overlay name information, overlay context information, etc.) associated with the new user overlay UI element utilizing”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battagliani-Lavji -Brenner with Franklin in order to incorporate based on context selecting the type of push content of the plurality of types of push content comprises selecting at least one of the meme, GIF, or AR animation as the type of push content and based on context selecting the type of push content of the plurality of types of push content comprises selecting at least one of the static graphic or the audio player as the type of push content, and apply this technique to the contexts detected in Frenner of lighthearted and serious, to push particular types of content based on the context based on this detected context.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of displaying context sensitive information based on relationships, which has the expected benefit of improving user experience in messaging (Franklin: para.0001 and para.0003).

Regarding Claim 19, it does not teach nor further define over the limitations of claim 9, therefore claim 19 is rejected for the reasons as claim 9.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (hereinafter Kurian, US 2018/0040020 A1) in view of Battaglini et al. (hereinafter Battaglini, US 2018/0005279 A1) in view of Lavji (US 2015/0100646 A1) in view of Krauss (US 2018/0276721 A1)

Regarding Claim 10, Kurian-Battagliani-Lavji discloses claim 1 as set forth above.
However Kurian-Battagliani-Lavji does not explicitly disclose identifying metadata associated with the type of the push content; extracting, from the metadata, at least one of spatial information about the type of the push content, interactive information about the type of push content, and animation information about the type of push content; and determining a location at which to insert the contextually related push content item in the current output based on the at least one of the spatial information, the interactive information, and the animation information.
Krauss discloses identifying metadata associated with the type of the push content; extracting, from the metadata, at least one of spatial information about the type of the push content (Krauss: Fig. 1, para.0025 “In step 101, focus portions for one or more advertisements are determined, each focus portion comprising a portion of an advertisement.”), interactive information about the type of push content, and animation information about the type of push content; 
and determining a location at which to insert the contextually related push content item in the current output based on the at least one of the spatial information, the interactive information, and the animation information (Krauss: para.0027 “In step 103, one or more of the focus portions for the one or more advertisements in a region of the display area outside of the working portion of the display area is displayed without redirecting user interactions to the one or more advertisements.” para.0028 “In step 104, in response to a user gesture targeting the selection of a different working portion of the display area, the focus portions for the one or more advertisements are relocated.” and para.0029 “In step 105, in response to a user gesture targeting one of the one or more advertisements, an additional portion of the advertisement in the display area is displayed.”).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of keeping advertisements visible but out of the users way in real time (Krauss: para.0004).
 
Regarding Claim 20, it does not teach nor further define over the limitations of claim 10, therefore claim 20 is rejected for the reasons as claim 10.

Claim 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (hereinafter Kurian, US 2018/0040020 A1) in view of Battaglini et al. (hereinafter Battaglini, US 2018/0005279 A1) in view of Lavji (US 2015/0100646 A1) in view of Kong et al. (hereinafter Kong, US 2020/0211057 A1).
Regarding Claim 51, Kurian-Battaglini-Lavji discloses claim 1 as set forth above.
However Kurian-Battaglini-Lavji does not explicitly disclose wherein the monitoring the response of the user to the contextually related push content item of the first type to determine that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type further comprises: monitoring the response of the user to determine one of close, skip, hide, or ignore the first type of push content.
Kong discloses wherein the monitoring the response of the user to the contextually related push content item of the first type to determine that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type further comprises: monitoring the “As a fourth such example, user response 126 may be measured in the negative, such as the number of users 110 who chose to block, skip, or otherwise refrain from viewing or receiving the advertisement 106, and the positive user response 126 may be inferred as inversely proportional to the measured negative user response 126. As a fifth such example, user response 126 may be inferred, such as a number of website visits following the presentation of the advertisement 106 as compared with a comparable advertisement subperiod 114 that does not follow a presentation of the advertisement 106. As a sixth such example, user response 126 may be gathered from users 110, such as querying users 110 about the advertisement 106 presented during the advertisement opportunity 124” user responses to block/skip other otherwise not view the advertisement is the indication of disinterest.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kurian-Battaglini-Lavji with Kong in order to incorporate wherein the monitoring the response of the user to the contextually related push content item of the first type to determine that the response of the user to the contextually related push content item of the first type indicates disinterest for the first type further comprises: monitoring the response of the user to determine one of close, skip, hide, or ignore the first type of push content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improving effectiveness and efficiency of advertisement strategies using user responses (Kong: para.0001).

Regarding Claim 52, it does not teach nor further define over the limitations of claim 51, therefore claim 52 is rejected for the reasons as claim 51.

Conclusion
Green (US 2013/0145280 A1) Fig.5 and para.0041 are most relevant, showing advertisements based on application status, and embedding the relevant ad into the app window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453